      Case 2:18-cv-01131-MTL Document 293 Filed 06/08/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Kevin H Rindlisbacher, et al.,                     No. CV-18-01131-PHX-MTL
10                  Plaintiffs,                         ORDER
11   v.
12   Steinway & Sons Incorporated, et al.,
13                  Defendants.
14
15          Plaintiffs Kevin and Jami Rindlisbacher (the “Rindlisbachers”) and their company
16   Piano Showroom of Arizona, Inc. have filed, and this Court has reviewed, four motions:
17   (1) Motion for Reconsideration of Order on Attorneys’ Fees (Doc. 289); (2) Motion for
18   Expedited Review of Motion for Reconsideration of Order on Attorneys’ Fees (Doc. 290);
19   (3) Motion to Extend Time for Appeal of Order on Motion for Attorneys’ Fees (Doc. 291);
20   and (4) Motion for Expedited Review of Motion to Extend Appeal Time (Doc. 292). For
21   the reasons stated in this Order, the pending motions will be denied.
22                                                I.
23          Assuming familiarity with the facts of this case, which this Court set forth in detail
24   in prior Orders (Docs. 252, 288), the Court provides only a brief background. On May 26,
25   2021, the Court issued an order (the “Order”), granting Defendant Steinway, Inc.’s Motion
26   for Attorneys’ Fees (Doc. 255), in part, and awarding $829,330.00 in reasonable attorneys’
27   fees to Steinway pursuant to A.R.S. § 12-341.01. (Doc. 288.) The Rindlisbachers now urge
28   the Court to reconsider the Order, arguing “the Court misapprehended the reach of A.R.S.
      Case 2:18-cv-01131-MTL Document 293 Filed 06/08/21 Page 2 of 6



 1   § 12-341.01 as applied by the Arizona Supreme Court.” (Doc. 289 at 1.)
 2                                                II.
 3          Motions for reconsideration should be granted only in rare circumstances. Defs. of
 4   Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for reconsideration
 5   is appropriate where the district court “(1) is presented with newly discovered evidence,
 6   (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is an
 7   intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS,
 8   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also LRCiv 7.2(g)(1). Mere disagreement with
 9   a previous order is an insufficient basis for reconsideration. See Leong v. Hilton Hotels
10   Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988). A motion for reconsideration “may not
11   be used to raise arguments or present evidence for the first time when they could reasonably
12   have been raised earlier in the litigation.” Kona Enters., Inc. v. Est. of Bishop, 229 F.3d
13   877, 890 (9th Cir. 2000) (emphasis in original). Nor may a motion for reconsideration
14   repeat any oral or written argument previously made in opposition to a motion. Motorola,
15   Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D. Ariz. 2003).
16                                                III.
17          The grounds for the Rindlisbachers’ Motion for Reconsideration are fivefold. They
18   first argue the Order is contrary to American Power Products, Inc. v. CSK Auto, Inc., 242
19   Ariz. 364 (2017). (Doc. 289 at 2–5.) Specifically, the Rindlisbachers contend “American
20   Power holds that a contract becomes fee eligible by being governed by Arizona law . . . .”
21   (Doc. 289 at 10.) The Court disagrees. In American Power Products, the Arizona Supreme
22   Court “address[ed] the interplay between [§ 12-341.01(A)] and a contractual fee award
23   provision when one party rejected the other’s written settlement offer and later obtained
24   what appear[ed] to be a less favorable judgment.” 242 Ariz. at 365. The contractual fee
25   award provision entitled the “prevailing party . . . to recover from the other party its
26   reasonable attorneys’ fees.” Id. at 367. The contract did not define “prevailing party.” Id.
27   But the contract did include an Arizona choice-of-law provision. Id. at 366. Thus, the issue
28   before the court was whether the second sentence of § 12-341.01(A) supplied the definition


                                                 -2-
         Case 2:18-cv-01131-MTL Document 293 Filed 06/08/21 Page 3 of 6



 1   of “prevailing party,” as used in the contract’s attorney fee provision.* Id. at 367. The
 2   Arizona Supreme Court “h[e]ld that the statute applie[d] for the purpose of determining the
 3   successful party.” Am. Power Prods., Inc., 242 Ariz. at 365–66. The court wrote:
 4                 Because the [contract] did not define ‘prevailing party’ and
                   expressly provided that Arizona law shall apply and govern
 5
                   ‘the rights and remedies of the parties,’ and because the second
 6                 sentence of § 12-341.01(A) does not directly conflict with the
                   [contract’s] attorney fee provision, that statutory provision ‘is
 7                 incorporated by operation of law’ into the [contract] for the
 8                 limited purpose of defining ‘successful party’ under the
                   circumstances presented here.
 9
     Id. at 368. The Arizona Supreme Court did not address whether the term “contract”—as
10
     used in § 12-341.01(A)—is narrowly defined to mean only “contracts governed by Arizona
11
     law.” The Rindlisbachers therefore overread the holding of American Power Products and
12
     have failed to demonstrate that the Court committed manifest error.
13
             Moreover, the Rindlisbachers admit that American Power Products formed the basis
14
     of their argument in opposition to Steinway’s Motion for Attorneys’ Fees. (Doc. 289 at 5
15
     n.3.) The Court, in the at-issue Order, considered and rejected the Rindlisbachers’
16
     argument. (Doc. 288 at 8–10); see United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116
17
     (D. Ariz. 1998) (“A motion for reconsideration should not be used to ask the court ‘to
18
     rethink what the court had already thought through . . . .” (quoting Above the Belt, Inc. v.
19
     Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983))); LRCiv 7.2(g)(1) (“No
20
     motion for reconsideration of an Order may repeat any oral or written argument made by
21
     the movant in support of or in opposition to the motion that resulted in the Order.”). The
22
     Rindlisbachers have presented no new evidence on the issue. See Sch. Dist. No. 1J,
23
     *
24    That sentence provides:
                  If a written settlement offer is rejected and the judgment finally
25                obtained is equal to or more favorable to the offeror than an
26                offer made in writing to settle any contested action arising out
                  of a contract, the offeror is deemed to be the successful party
27                from the date of the offer and the court may award the
28                successful party reasonable attorney fees.
     A.R.S. § 12-341.01(A).

                                                 -3-
      Case 2:18-cv-01131-MTL Document 293 Filed 06/08/21 Page 4 of 6



 1   Multnomah Cnty, 5 F.3d at 1263. Nor have the Rindlisbachers alleged that there has been
 2   a change in controlling law. Id. Thus, reconsideration is not appropriate on this ground.
 3          Similarly, the Rindlisbachers’ second argument—that the Order “is contrary to
 4   [§ 12-341.01(A)’s] context”—does not provide a basis for reconsideration. (Doc. 289 at 6.)
 5   Again, the Rindlisbachers have presented no new evidence on the issue. See Sch. Dist. No.
 6   1J, Multnomah Cnty, 5 F.3d at 1263. Nor have they alleged that there has been a change in
 7   controlling law. Id. Instead, the Rindlisbachers argue that, because “[t]he Arizona
 8   Legislature adopted [§ 12-341.01(A)],” the statute should be narrowly construed to apply
 9   only to contracts governed by Arizona law. (Doc. 289 at 5–6.) The Rindlisbachers did not
10   raise this argument in opposition to Steinway’s Motion for Attorneys’ Fees. (See Doc. 269);
11   Kona Enters., Inc., 229 F.3d at 890 (“[A motion for reconsideration] may not be used to
12   raise arguments or present evidence for the first time when they could reasonably have
13   been raised earlier in the litigation.”). Nor have the Rindlisbachers shown that the Court
14   committed manifest error in concluding § 12-341.01 is applicable to contracts governed by
15   non-Arizona law. The Arizona Court of Appeals has applied § 12-341.01 to award
16   attorneys’ fees in an action arising out of a contract governed by Utah law. See ZB, N.A. v.
17   Hoeller, 242 Ariz. 315, 317, 320 (App. 2017). Having considered American Power
18   Products when resolving Steinway’s Motion of Attorneys’ Fees and again, here, the Court
19   disagrees with the Rindlisbachers’ position that American Power Products limits the scope
20   of § 12-821.01 only to actions arising out of contracts governed by Arizona law. The
21   Rindlisbachers’ second argument therefore provides no basis for reconsideration.
22          Third, the Rindlisbachers argue the Order “creates an absurd result.” (Doc. 289 at 6,
23   10.) The crux of this argument is that § 12-341.01(A) does not apply to the Rindlisbachers’
24   tort claims. (Id. at 6–7.) The Rindlisbachers did not raise this argument when opposing
25   Steinway’s Motion for Attorneys’ Fees, nor did they not challenge Steinway’s position that
26   their claims arise out of contract for purposes of § 12-341.01. (See Doc. 269.) Instead, they
27   agreed with Steinway that § 12-341.01 is a broad statute. (Doc. 287 at 27.) “[A] motion for
28   reconsideration ‘is not another opportunity for the losing party to make its strongest case,


                                                 -4-
      Case 2:18-cv-01131-MTL Document 293 Filed 06/08/21 Page 5 of 6



 1   reassert arguments, or revamp previously unmeritorious arguments,’ nor is a motion for
 2   reconsideration meant to give a party a ‘second bite at the apple.’” Blomdahl v. Jaffe, No.
 3   CV19-00227, 2020 WL 6802477, at *2 (D. Ariz. Nov. 19, 2020) (quoting Jackson v.
 4   Woodford, No. 05CV0513, 2008 WL 2115121, at *1 (S.D. Cal. May 19, 2008)). The
 5   Rindlisbachers have not shown that the Court committed manifest error in concluding that
 6   their tort claims “arise out of contract” for purposes of § 12-341.01(A). Sch. Dist. No. 1J,
 7   Multnomah Cnty., 5 F.3d at 1263. They have presented no new evidence on the issue. Id.
 8   Nor have the Rindlisbachers alleged that there has been a change in controlling law. Id.
 9   Thus, the Rindlisbachers’ third argument is not an appropriate basis for reconsideration.
10          Fourth, the Rindlisbachers argue the Order “fails to honor in this diversity action
11   the Arizona Supreme Court’s clear statements as to the ‘substance of Arizona law.’”
12   (Doc. 289 at 7–8, 10.) For the reasons already expressed in this Order, the Rindlisbachers
13   have not demonstrated that the Court committed manifest error when applying Arizona
14   law. Their fourth argument therefore does not form a basis for reconsideration.
15          Last, the Rindlisbachers take issue with the Court’s citation to Atkins v. Calypso
16   Systems, Inc., No. CV-14-02706, 2017 WL 1019661 (D. Ariz. Mar. 16, 2017). (Doc. 289
17   at 8–9.) Specifically, they argue Atkins does not “[s]urvive American Power.” (Id. at 8.)
18   The Rindlisbachers’ argument is premised on their mistaken belief that American Power
19   Products held that § 12-341.01 only applies to contracts governed by Arizona law. Thus,
20   for reasons already articulated, the Rindlisbachers’ fifth argument is not proper grounds
21   for reconsideration.
22          In sum, the Rindlisbachers have not presented a basis for the Court to reconsider the
23   Order. They have not identified any newly discovered evidence, demonstrated that the
24   Court committed any clear error, or alleged that there has been any change in controlling
25   law. Nor does the Court find its initial decision to be manifestly unjust. Accordingly, the
26   Court will deny the Motion for Reconsideration of Order on Attorneys’ Fees (Doc. 289).
27          The Court will also deny the remaining motions (Docs. 290, 291, 292). The Motion
28   for Expedited Review of Motion for Reconsideration of Order on Attorneys’ Fees is


                                                -5-
      Case 2:18-cv-01131-MTL Document 293 Filed 06/08/21 Page 6 of 6



 1   premised on the Court “proceed[ing] with briefing.” (Doc. 290 at 1.) Because the Court
 2   will deny the Reconsideration Motion, briefing is unnecessary. See LRCiv 7.2(g)(2). In the
 3   Motion to Extend Time for Appeal of Order on Motion for Attorneys’ Fees, the
 4   Rindlisbachers ask the Court to extend their deadline to appeal the at-issue Order.
 5   (Doc. 291 at 2.) They contend good cause supports their request because the “time [] until
 6   the June 25, 2021 deadline for appealing [the Court’s May 26, 2021 Order] may not provide
 7   the Court sufficient time to address the Reconsideration Motion.” (Id.) The Court resolves
 8   the Motion for Reconsideration and does so well before the appeal deadline expires. Thus,
 9   the Rindlisbachers have not demonstrated that there is good cause to grant the motion. Last,
10   the Rindlisbachers ask the Court to impose an expedited briefing schedule on their Motion
11   to Extend Time for Appeal. (Doc. 292.) Because the Court will deny the Motion to Extend
12   Time for Appeal, the corresponding Motion to Expedite (Doc. 292) is moot.
13                                               IV.
14          Accordingly,
15          IT IS ORDERED denying Plaintiffs’ Motion for Reconsideration of Order on
16   Attorneys’ Fees (Doc. 289).
17          IT IS FURTHER ORDERED denying Plaintiffs’ Motion for Expedited Review
18   of Motion for Reconsideration of Order on Attorneys’ Fees (Doc. 290) as moot.
19          IT IS FURTHER ORDERED denying Plaintiffs’ Motion to Extend Time for
20   Appeal of Order on Motion for Attorneys’ Fees (Doc. 291).
21          IT IS FINALLY ORDERED denying Plaintiffs’ Motion for Expedited Review of
22   Motion to Extend Appeal Time (Doc. 292) as moot.
23          Dated this 8th day of June, 2021.
24
25
26
27
28


                                                -6-
